Exhibit 10.1

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is made and entered into this
_3_ day of February, 2010 (the “Effective Date”), among General Automotive
Company, Inc., a Nevada Corporation (“Buyer”), and S.P.E.C., Inc., an Alabama
corporation (“Seller”). Buyer and Seller may sometimes be individually referred
to as the “Party” or collectively referred to as the “Parties”.

R E C I T A L S :

A. Seller is engaged in the business of manufacturing and distributing
automotive parts under one or more tradenames, including the tradename SPEC.
(the “Business”).

B. Seller desires to sell, and Buyer desires to acquire, all, or substantially
all, of the assets of Seller (as more fully defined below, the “Acquired
Assets”) and all of the business conducted by Seller (all such business is
hereinafter sometimes referred to as the “Business”), through the acquisition
(the “Acquisition”) of the Acquired Assets by Buyer, in exchange for certain
consideration as more fully provided herein; provided, however, that the
Acquired Assets shall not include any of the Excluded Assets (as defined in
Section 1.3).

C. The Board of Directors of Buyer and Seller have determined the Acquisition in
the manner contemplated herein to be desirable and in the best interests of
their respective shareholders or members, as the case may be, and, by
resolutions or written actions, have duly approved and adopted this Agreement.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each of the Parties hereto, on the basis of, and in
reliance upon, the representations, warranties, covenants, obligations and
agreements set forth herein, and upon the terms and subject to the conditions
contained herein, agrees as follows:

Article I

RECITALS; PURCHASE AND SALE

Section 1.1 Recitals. Each of the Parties hereby agree that the recitals set
forth above are true and correct and are incorporated into the terms of this
Agreement.

Section 1.2 Purchase and Sale. On the Closing Date (as defined in Section 2.1)
Seller shall sell, assign, transfer, convey and deliver to Buyer, and Buyer
shall purchase, acquire and accept from Seller, free and clear of any lien,
claim, pledge, security interest or encumbrance of whatever kind or character,
all of the assets, properties, goodwill and rights of Seller relating to the
Business of every nature, kind and description, tangible and intangible,
wheresoever located and whether or not carried or reflected on the books and
records of Seller (the “Acquired Assets”), including, without limitation, the
following (except to the extent any item of the following is part of the
Excluded Assets):

(a) All equipment, furniture, supplies, computer hardware and other tangible
personal property of Seller (the “Personal Property”), including, without
limitation, all Personal Property described on Schedule 1.2 (a) attached hereto.



--------------------------------------------------------------------------------

(b) All work-in-process and other inventory of Seller (the “Inventory”),
including, without limitation, the Inventory listed on Schedule 1.2(b) to be
attached hereto by Seller

(c) All franchises, licenses, permits, consents authorizations, approvals, and
certificates of any regulatory, administrative or other government agency or
body relating to the Business (the “Permits”) including, without limitation, the
Permits listed on Schedule 1.2(c) attached hereto;

(d) All patents, patentable materials, letters patent and utility models,
including reissues, divisionals, continuations, continuations-in-part, renewals,
derivatives, and extensions of any of the foregoing, trade secrets, processes,
procedures, systems, proprietary rights, proprietary knowledge, confidential or
proprietary information, know-how, show-how, inventions, computer software,
technology, trademarks, names, service marks, trade names, internet domain
names, URL addresses, electronic mail addresses, copyrights, copyrighted and
copyrightable materials (whether or not registered, published or containing a
copyright notice, and including, but not limited to, any and all moral rights
and similar rights, and derivatives), symbols, logos, customer lists,
inventions, franchises and permits and all filings, applications for
registrations, registrations, renewals and reissues of any such registrations
with or by an federal, state, local or foreign regulatory, administrative,
governmental or quasi-governmental office or authority, any of the foregoing
that might be issued upon any such registration, and all licenses, sublicenses
or agreements in respect thereof, that Seller owns or has the right to use or to
which Seller is a party, whether or not used in the Business (collectively, the
“Proprietary Rights”), including, without limitation, the Proprietary Rights
described on Schedule 1.2(d) attached hereto by Seller;

(e) All claims and rights under contracts, agreements, contract rights, leases,
license agreements, franchise rights and agreements, policies, purchase and
sales orders ( the “Pending Sales Orders”), engagement letters, executory
commitments, instruments, guaranties, indemnifications, arrangements, and
understandings of Seller, whether oral or written, to which Seller is a party
(whether or not legally bound thereby) (the “Contracts”), including, without
limitation, the Pending Sales Orders Contracts listed on Schedule 1.2 (e) and
that each of said Pending Sales Orders is valid, still pending, on time, and is
not the subject of any cancellation and Seller has no knowledge of any potential
cancellation or reduction of any Pending Sales Order.

(f) All investments, deposits and prepaid expenses, including, without
limitation, the items listed on Schedule 1.2(f) attached hereto by Seller;

(g) All causes of action, judgments and claims or demands against others of
whatever kind or description;

(h) All books of account, records, customer lists, vendor lists, files, papers,
records, promotional marketing and advertising materials, catalogs, brochures,
forms, plans, manuals and handbooks relating to the conduct of the Business or
otherwise relating to the conduct of the Business or otherwise relating to the
Acquired Assets or usable in connection with the Business;

(i) All goodwill (excluding any unamortized goodwill reflected on the financial
statements of Seller); and

(j) All of Seller’s telephone numbers, including, without limitation, all local
and toll free telephone numbers.

 

2



--------------------------------------------------------------------------------

Section 1.3 Excluded Assets. Notwithstanding any other provision of this
Agreement to the contrary, the following items shall be excluded from the
Acquired Assets (the “Excluded Assets”):

(a) all corporate minute books, stock records, corporate seals, treasury shares
and tax returns and supporting schedules of Seller (all of which shall be
subject to Buyer’s right to inspect and copy); and

(b) those items, if any, listed on Schedule 1.3(b) attached hereto by Seller,
and agreed to by Buyer.

Section 1.4 Assumption of Liabilities. Buyer shall not and does not assume any
obligations of Seller, with the exception of Business debt that is shown on the
balance sheet and financial statements provided by Seller to Buyer hereunder, as
well as any obligations that Seller has under previous product warranties given
pursuant to the sale of its products to its customers, which shall not be deemed
to be extended or renewed hereby (the “Assumed Liabilities”). With the exception
of the Assumed Liabilities, Buyer shall not by the execution and performance of
this Agreement, or otherwise, assume or otherwise be responsible for any
liability or obligation of any nature of Seller, or claims of such liability or
obligation, matured or unmatured, liquidated or unliquidated, fixed or
contingent, or known or unknown, whether arising out of occurrences prior to, at
or after the Closing Date.

Section 1.5 Acquisition Consideration. The consideration to be paid for the
Acquired Assets shall be equivalent to $2,815,000, plus assumption of the
Assumed Liabilities (the ‘Acquisition Consideration”). The payment and
determination of the Acquisition Consideration shall be made as follows:

 

  (a) Cash: The sum of $2,065,000 cash shall be paid at closing, as defined
herein.

 

  (b) Stock of Buyer: The balance of the closing price shall be paid through the
issuance of shares of common stock of Buyer, which shall be priced at the
average closing price for the shares (“GNAU”) for the previous 5 days
immediately prior to closing, with a minimum price of 20 cents per share, and a
maximum price 40 cents per share. If, however the average closing price of the
stock, as defined herein, is less than 15 cents per share, the cash portion of
the purchase price shall be changed to $2,215,000, and the stock portion reduced
by $150,000.

 

  (c) Management of The Business, Stock Bonus and Earn Out: At closing, David
Norton, Shelly Norton, Bobbie Webster and Graham Webster will enter into 5 year
employment agreements to manage the Business, with a base salary for 2010 at the
same rate as their base salary for 2009, and with standard cost of living
increases (or other increases approved by the Board) for each year thereafter.
Mr. Norton shall also be on the Board of Buyer, for a minimum 2 year term. In
addition to the cash and stock portion of the purchase price, Seller shall have
the opportunity to earn additional shares for improved performance of SPEC under
the management of Norton and his team for the first two years following closing.
Buyer shall issue $550,000 of restricted stock to Seller at the end of 2010 for
achieving above 10% EBITDA profit margin for 2010 and an additional $550,000 at
the end of 2011 for achieving above 13% EBITDA Profit Margin for 2011. The Stock
Bonus will be paid after the annual audit, using the same formula as set forth
above, but with a minimum stock price of 40 cents and a maximum stock price of
60 cents. However, if during the final audit of the Business it is determined
that the financial operations fall short of the initial numbers provided by
Seller to Buyer, the parties agree to make a good faith effort to adjust the
purchase price to meet with the targeted multiple of earning used in formulating
the purchase price.

 

3



--------------------------------------------------------------------------------

CONSUMMATION OF ACQUISITION

Section 1.6 General. As used in this Agreement, the “Closing” shall mean the
time at which each of the Parties hereto consummate the sale, transfer,
assignment and delivery of the Acquired Assets to Buyer, and the consummation of
the other transactions provided for in Article I hereof; provided that such
consummation shall be effective as of the Closing Date. The Closing shall take
place on or before April 15, 2010, at an agreed location in Orlando, Florida at
10:00 a.m. on the date hereof (the “Closing Date”), or at such other time and
place as the Parties shall mutually agree.

Section 1.7 Due Diligence Period. Buyer shall have until 5:00 p.m., on March 15,
2010, to conduct due diligence (the “Due Diligence Period”) to determine whether
in its sole and absolute discretion it will proceed with the transaction
contemplated by this Agreement. If Buyer fails to notify Seller in writing prior
to the expiration of the Due Diligence Period that Buyer has elected not to
proceed with the transaction contemplated by this Agreement, Buyer shall be
deemed to have irrevocably elected to proceed with this transaction. During the
Due Diligence Period, Seller shall (i) provide Buyer and their designees with
such information as or Buyer may from time to time reasonably request with
respect to the Business, the Acquired Assets and the Assumed Liabilities and the
transactions contemplated by this Agreement, (ii) provide Buyer and their
designees, officers, counsel, accountants, actuaries and other authorized
representatives access during regular business hours and upon reasonable notice
to the books, records, offices, personnel, counsel, customers, vendors,
accountants and actuaries of the Business as Buyer or their designees may from
time to time reasonably request and (iii) permit Buyer and its designees to make
such inspections of the foregoing as Buyer may reasonably request. Any
investigation shall be conducted in such a manner so as not to interfere
unreasonably with the operation of the Business. No such investigation (or any
disclosure made at any time by Seller to Buyer) shall limit or modify in any
way, or act or result in a waiver of, any Seller’s obligations with respect to
any breach of its representations, warranties, covenants or agreements contained
herein (including, without limitation, conditions to Closing or indemnification
obligations).

Section 1.8 Documents to be Delivered by Seller At the Closing, in addition to
any other documents specifically required to be delivered pursuant to the terms
of this Agreement, Seller shall deliver or cause to be delivered to Buyer, in
form and substance reasonably satisfactory to Buyer:

(a) certified copies of duly executed written actions of the shareholders and
Board of Directors of Seller authorizing and approving the execution and
delivery of this Agreement and all other documents and instruments required
hereunder to be executed and delivered by Seller and the consummation by Seller
of all transactions and agreements contemplated herein;

(b) certificate of good standing of Seller issued by the Secretary of State of
the State of Alabama dated not more than ten (10) days prior to the Closing
Date;

(c) a good and sufficient Bill of Sale, satisfactory to Buyer and duly executed
by Seller, conveying, selling, transferring and assigning to Buyer title to all
of the Acquired Assets free and clear of all security interests, liens, charges,
encumbrances or equities whatsoever

(d) a good and sufficient Assignment and Assumption Agreement related to the
Contracts and Pending Sales Orders, in a form satisfactory to Buyer and duly
executed by Seller together with the written consents of all parties necessary
in order to transfer all of Seller’s rights there under to Buyer; and

 

4



--------------------------------------------------------------------------------

(e) such other documents and instruments as shall reasonably be required by
Buyer to be executed and delivered by Seller in order to fully and effectively
consummate all of the transactions contemplated herein to be performed by
Seller.

Section 1.9 Documents to be Delivered by Buyer. At the Closing (or within the
appropriate time periods set forth in Section 1.6 hereof), in addition to any
other documents specifically required to be delivered pursuant to this
Agreement, Buyer, as the case may be, shall deliver to Seller or the Owners, in
form and substance reasonably satisfactory to Seller:

(a) the Closing Date Payment;

(b) the Assignment and Assumption Agreement duly executed by Buyer;

(c) certificate of good standing of Buyer issued by the Secretary of State of
the State of Florida, or other proof of good standing dated not more than one
(1) day prior to the Closing Date, as well as copies of duly executed written
actions of all of the members of the Board of Directors of Buyer authorizing and
approving the execution and delivery of this Agreement and all other documents
and instruments required hereunder to be executed and delivered by Buyer and the
consummation by Buyer of all transactions and agreements contemplated herein;and

(d) The shares representing the balance of the purchase price, which shall bear
a standard restrictive legend: and

(e) such other documents and instruments as shall be reasonably required by
Seller to be executed and delivered by Buyer in order to fully and effectively
consummate all of the transactions contemplated herein to be performed by Buyer.

Article II

REPRESENTATIONS AND WARRANTIES

OF BUYER

In order to induce Seller to enter into this Agreement, Buyer hereby represents
and warrants to Seller that the following statements contained in this Article
III are true, correct and complete, both as of the execution hereof and as of
the Closing Date:

Section 2.1 Organization and Standing. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada with
full power and authority (corporate and other), to own, lease, use, and operate
its properties and to conduct its business as and where now owned, leased, used,
operated and conducted.

Section 2.2 Corporate Power and Authority. Buyer has all requisite corporate
power and authority to enter into this Agreement and the agreements to be
entered into in connection with this Agreement, and all such agreements have
been duly executed and delivered by Buyer and constitute the legal, valid and
binding obligation of Buyer, enforceable against each of Buyer in accordance
with its terms.

Section 2.3 Conflicts; Consents and Approvals. Neither the execution nor
delivery of this Agreement by Buyer nor the consummation of the transactions
contemplated by this Agreement will violate or conflict with any agreement to
which Buyer is a party, or will violate the terms of its charter, or its bylaws.

 

5



--------------------------------------------------------------------------------

Section 2.4 Litigation. There is no suit, claim, action, proceeding or
investigation pending or, to the best knowledge of Buyer, threatened against
Buyer that could have a material adverse effect on the ability of Buyer to
consummate the transactions contemplated by this Agreement.

Section 2.5 Brokerage and Finder’s Fees. Buyer has not engaged the services of
any broker or agreed to pay any brokerage of finder’s fees in connection with
the transactions contemplated by this Agreement.

Article III

REPRESENTATIONS AND WARRANTIES

OF SELLER

In order to induce Buyer to enter into this Agreement, Seller represents and
warrants to Buyer, that the following statements contained in this Article IV
are true, correct, and complete, both as of the execution hereof, and as of the
Closing Date:

Section 3.1 Organization and Standing. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Alabama
with full power and authority to own, lease, use, and operate its properties and
to conduct its business as and where now owned, leased, used, operated and
conducted. Seller is not qualified to do business as a foreign corporation in
any jurisdiction other than the State of Alabama and neither the nature of the
Business nor other activities conducted by Seller nor the properties that Seller
owns, leases, or operates requires Seller to qualify to do business as a foreign
corporation in any other jurisdiction. Seller has not received any written
notice or assertion within the last three (3) years from any governmental
official in any jurisdiction to the effect that Seller is required to be
qualified or authorized to do business as a foreign corporation in a
jurisdiction other than the State of Alabama. Seller is not in default in the
performance, observation or fulfillment of any provision of its Articles of
Incorporation (“Seller Articles”), its bylaws (“Seller Bylaws”) or any
shareholders agreement to which any Owner is bound (“Seller Shareholders
Agreement”).

Section 3.2 Power and Authority. Seller has all requisite corporate power and
authority to enter into and perform this Agreement and the agreements to be
entered into in connection with this Agreement to which it is a party (the
“Seller Related Agreements”) and to carry out its obligations under this
Agreement and the Seller Related Agreements. This Agreement and the Seller
Related Agreements and the transactions contemplated by this Agreement and the
Seller Related Agreements have been duly and validly authorized by all necessary
corporate action on the part of Seller and any other necessary parties. This
Agreement and the Seller Related Agreements have been duly executed and
delivered by Seller and constitute the legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms.

Section 3.3 Consents and Approvals. Neither the execution and delivery of this
Agreement by Seller nor the consummation of the transactions contemplated by
this Agreement requires or will require any action or consent or approval of, or
review by, or registration with, any third party, court or governmental body or
other agency, instrumentality or authority.

Section 3.4 Financial Statements. Seller has furnished and shall furnish to
Buyer the statement of income, expenses, assets and liabilities of Seller as of
December 31, 2009 and December 31, 2008 on or before February 10, 2010.
(collectively, the “Financial Statements”). The Financial Statements, will have
been personally delivered to Buyer by the president or chief financial officer
of Seller, have been prepared from and are in accordance with the books and
records of Seller, have been prepared by Seller in accordance with GAAP (except
for the failure of the Financial Statements to include

 

6



--------------------------------------------------------------------------------

the footnotes and other off book disclosures required by GAAP), will be true and
correct in all material respects and fairly present the financial condition and
results of operations of Seller as of the dates stated and the results of
operations of Seller for the periods then ended in accordance with such
practices, except as otherwise stated therein or herein.

Section 3.5 Undisclosed Liabilities and Absence of Material Adverse Change.

(a) Seller does not have any liability or obligation of any nature (whether
matured or unmatured, liquidated or unliquidated, fixed or contingent, or
otherwise and whether due or to become due) except for those specifically shown
in the Financial Statements. There has been no material adverse change in the
business operations, assets, properties, customer base, prospects, rights or
condition (financial or otherwise) of Seller or any occurrence, circumstance, or
combination thereof that reasonably could be expected to result in any such
material adverse change since the date of the original letter of intent between
the parties dated February 24,2009, including, without limitation, any material
adverse change relating to Seller’s relationship with any customer, contractor,
insurance carrier or other vendor. Additionally, since said date, up to and
including the Closing date, Seller represents that there has been no additional
indebtedness or contractual liability taken on by Seller, or promises made to
any third party which would have the effect of limiting or reducing the value of
the Acquired Assets or the Business.

Section 3.6 Taxes.

(a) Seller has duly and timely filed all federal, state, local and foreign tax
returns and tax reports (collectively, “Tax Returns”) required to be filed by it
under applicable laws and regulations. All such Tax Returns are true, correct
and complete in all respects and were prepared in compliance with all applicable
laws and regulations. All amounts due and owing by Seller (whether or not shown
on any Tax Return) have been fully paid. Seller is not currently the beneficiary
of any extension of time within which to file any Tax Return. No claim has ever
been made by an authority in any jurisdiction where Seller does not file Tax
Returns that Seller is or may be subject to taxation by that jurisdiction. There
are no liens or other security interests for taxes (other than taxes not yet due
and payable) upon any of the Acquired Assets.

(b) Seller has withheld and paid all amounts, including, without limitation,
income tax withholding, FICA, FUTA, unemployment and worker’s compensation
payments, required to have been withheld and paid in connection with any amounts
paid or owing to any employee, independent contractor, creditor, stockholder, or
other third party.

(c) Seller has not waived any statute of limitations in respect of taxes or
agreed to any extension of time with respect to a tax assessment or deficiency.

(d) Seller has never been a member of any affiliated, consolidated, combined or
unitary group for purposes of taxes and Seller has no liability under Treasury
Regulation 1.1502-6. There exists no tax-sharing agreement or arrangement
pursuant to which Seller is obligated to pay the tax liability of any other
Person (as defined below), or to indemnify any other Person with respect to any
tax. For purposed of this Agreement, “Person” means an individual, a
partnership, a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization, any
other business entity, or governmental entity (or any department, agency, or
political subdivision thereof).

(e) The United States of America and the State of Alabama are the only states,
territories and jurisdictions to which any tax is properly payable by Seller.

 

7



--------------------------------------------------------------------------------

Section 3.7 Compliance with Law. Seller has complied and is in compliance with
all material laws, statutes, ordinances, orders, rules, regulations, policies,
and guidelines promulgated, and all judgments, decisions and orders entered, by
any federal, state, local or foreign court or governmental authority or
instrumentality or private entity or organization authorized by any of the
foregoing to act on its behalf that are applicable or relate to Seller the
Business or the Acquired Assets. Schedule 1.2(c) attached hereto by Seller,
includes a list of all Permits owned by Seller, each of which is currently valid
and in full force and effect and will continue to be valid and in full force and
effect after the Closing. Seller is not in violation of any of the Permits, and
there is no pending nor, to the best knowledge of Seller, any threatened
proceeding that could result in the revocation, cancellation or inability of
Seller to renew any Permit. Seller has not been charged with or given notice of
any violation of any of the applicable laws which violation has not been
remedied in full (without any remaining liability of Seller).

Section 3.8 Proprietary Rights.

(a) Schedule 1.2(d) attached hereto by Seller sets forth a description of:
(i) all Proprietary Rights that were used in the operation of the Business,
including without limitation, patents, trade secrets, processes, proprietary
rights, proprietary knowledge, know-how, technology, trademarks, names, service
marks, trade names, internet domain names, URL addresses, electronic mail
addresses, copyrights, symbols, logos, customer lists, inventions, franchises
and permits, license, sublicense, or other such right is necessary for the
operation of the Business in substantially the same manner as the Business is
presently conducted. To the best knowledge of Seller, the Business has not been
and is not being conducted in contravention of any trademark, copyright or other
proprietary right of any Person. All assets listed on Schedule 1.2(d) are and
shall be a part of the Acquired Assets, and are all owned by Seller free and
clear of any claims or encumbrances of any kind or nature, and are all valid and
enforceable rights with regard to the business of Seller.

(b) Seller has exclusive rights to own and use the computer software owned or
licensed by Seller (the “Software”) and has the right to transfer all Software
used by Seller pursuant to this Agreement. Schedule 1.2(d) attached hereto by
Seller lists and briefly describes, and Seller has provided to Buyer true,
correct and complete copies of, all material licenses, agreements, documents and
other materials relating to the Software and to Seller’s rights therein (other
than software generally available to the public in retail stores). Seller has
not licensed or otherwise authorized any other Person to use or make use of all
or any part of the Software, nor has Seller granted, assigned or otherwise
conveyed any right in or to the Software.

Section 3.9 Restrictive Documents or Laws. Seller is not a party to or bound
under any mortgage, lien, lease, agreement, contract, instrument, law, order,
judgment or decree, or any similar restriction not of general application that
adversely affects, or reasonably could be expected to so affect (a) the Acquired
Assets or the ability of Buyer to utilize them in the Business after the Closing
Date on substantially the same basis as the Business is currently operated; or
(b) the consummation of the transactions contemplated by this Agreement.

Section 3.10 Insurance. Set forth in Schedule 4.11 attached hereto by Seller is
a true, correct and complete list of all insurance policies and bonds in force
in which Seller is named as an insured party, or for which Seller has paid any
premiums, and such lists correctly state the name of the insurer, the name of
each insured party, the type and amount of coverage, deductible amounts, if any,
the expiration date and the premium amount of each such policy or bond. All such
policies or bonds are currently in full force and effect and no notice of
cancellation or termination has been received by Seller with respect to any such
policy. Seller will continue all of such insurance in full force and effect
through the Closing Date. All premiums due and payable on such policies have
been paid. Seller is not a co-insurer under any term of any insurance policy.

 

8



--------------------------------------------------------------------------------

Section 3.11 Title to and Condition of Acquired Assets. Seller has good, valid
and marketable title to all of the Acquired Assets, and the Acquired Assets
constitute all of the property now used in and necessary for the conduct of the
business of Seller as presently conducted. All of the Acquired Assets are held
free and clear of all mortgages, pledges, liens, security interests,
encumbrances and restrictions of any nature whatsoever. No financing statement
under the Uniform Commercial Code or similar law naming Seller as debtor has
been filed in any jurisdiction, and Seller is not a party to or, to the best
knowledge of Seller, bound under any agreement or legal obligation authorizing
any party to file any such financing statement.

Section 3.12 Brokers, Finders. If Seller has engaged any brokers related to this
transaction, it shall be responsible for any and all payments due to any broker
as a result of this transaction

Section 3.13 Legal Proceedings, etc. Except as set forth on Schedule 4.14
attached hereto by Seller (the “Pending Litigation”), there are no (and over the
last five (5) years there have been no) claims, proceedings, suits, or
investigations (collectively, “actions”) pending or, to the best knowledge of
Seller, threatened against or relating to Seller (or any of its shareholders or
employees in connection with the business or affairs of Seller), before any
federal, state, local or foreign court or governmental body. There are no
actions pending or, to the best knowledge of Seller, threatened for the purpose
of enjoining or preventing this Agreement of any other transaction contemplated
by this Agreement or otherwise challenging the validity or propriety of the
transactions contemplated by this Agreement.

Section 3.14 ERISA.

(a) Schedule 4.15(a) attached hereto by Seller identifies each “employee benefit
plan,” as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”) that (i) is subject to any provision of ERISA and
(ii) is or was at any time maintained, administered or contributed to by Seller
or any affiliate (as defined below) and covers any employee or former employee
of Seller or any affiliate or under which Seller or any affiliate has any
liability. Copies of such plans (and, if applicable, related trust or funding
agreements, insurance contracts and all other contracts with respect to which
Seller or any affiliate may have any liability) and all amendments thereto have
been furnished to Buyer together with the three (3) most recent annual reports
(Form 5500 and all related schedules) and actuarial valuation reports, if any,
prepared in connection with any such plan. Such plans are referred to
collectively herein as the “Employee Plans.” For purposes of this Section,
“affiliate” of any Person means any other Person that, together with such
Person, would be treated as a single employer under Section 414 of the Code. The
only Employee Plans that would constitute an “employee pension benefit plan” as
defined in Section 3(2) of ERISA (the “Pension Plans”) are identified as such on
Schedule 4.18.

(b) No Employee Plan constitutes a “multiemployer plan,” as defined in
Section 3(37) of ERISA, or a “defined benefit plan,” as defined in Section 3(35)
of ERISA and subject to Title IV of ERISA, nor does Seller or any affiliate have
any obligation to create, maintain, or contribute to any such “multiemployer
plan” or “defined benefit plan.” No Employee Plan is maintained in connection
with any trust described in Section 501(c)(9) of the Code. No “accumulated
funding deficiency,” as defined in Section 412 of the Code, has been incurred
with respect to any Pension Plan, whether or not waived. Full payment has been
made of all amounts that Seller is required to have paid as contributions to or
benefits under any Employee Plan as of the end of the most recent year thereof
and there are no unfunded obligations under any Employee Plan that have not been
disclosed to Buyer prior to the Closing Date. No condition exists and no event
has occurred that could constitute grounds for termination of any Employee Plan,
and neither Seller nor any of its affiliates has incurred any liability under
Title IV of ERISA that has not been satisfied in full. Nothing done or omitted
to be done and no transaction or holding of any asset under or in connection
with any Employee Plan has or will make Seller, or any

 

9



--------------------------------------------------------------------------------

officer, director, shareholder of Seller, subject to any liability under Title I
of ERISA or liable for any tax pursuant to Section 4975 of the Code. There is no
pending or threatened litigation, arbitration, disputed claim, adjudication,
audit, examination or other proceeding with respect to any Employee Plan or any
fiduciary or administrator thereof in their capacities as such.

(c) Each Employee Plan that is intended to be qualified under Section 401(a) of
the Code is so qualified and has been so qualified during the period from its
adoption to date, and each trust forming a part thereof is exempt from tax
pursuant to Section 501(a) of the Code. Seller has furnished to Buyer copies of
the most recent Internal Revenue Service determination letters with respect to
each such Employee Plan. Each Employee Plan has been maintained in compliance
with its terms and the requirements prescribed by any and all statutes, orders,
rules and regulations, including but not limited to ERISA and the Code, that are
applicable to such Plan.

(d) There is no contract, agreement, plan or arrangement covering any employee
or former employee of Seller or any affiliate that, individually or
collectively, could give rise to the payment of any amount that would not be
deductible pursuant to the terms of the Code.

(e) Schedule 4.18(e) attached hereto by Seller identifies each employment,
severance or other similar contract, arrangement or policy and each plan or
arrangement (written or oral) providing for insurance coverage (including any
self-insured arrangements), workers’ compensation, disability benefits,
severance benefits, supplemental unemployment benefits, vacation benefits,
retirement benefits or for deferred compensation, profit-sharing, bonuses, stock
options, stock appreciation or other forms of incentive compensation or
post-retirement insurance, compensation or benefits that (i) is not an Employee
Plan, (ii) is entered into, maintained or contributed to, as the case may be, by
Seller or any of its affiliates, and (iii) covers any employee or former
employee of Seller or any of its affiliates. Such contracts, plans and
arrangements as are described above, copies or descriptions all of which have
been furnished previously to Buyer, are referred to collectively herein as the
“Benefit Arrangements.” Each Benefit Arrangement has been maintained in
substantial compliance with its terms and with requirements prescribed by any
and all statutes, orders, rules and regulations that are applicable to such
Benefit Arrangement.

(f) There is no liability in respect of post-retirement health, life or other
benefits for retired employees of Seller or any of its affiliates. Seller has
reserved its right to amend or terminate any Employee Plan or Benefit
Arrangement in respect of any current or former employee of Seller under the
terms of any such plan and descriptions thereof given to employees. With respect
to any of Seller’s Employee Plans that are “group health plans” under
Section 4980B of the Code and Section 607(1) of ERISA, there has been timely
compliance with all requirements imposed thereunder so that Seller and its
affiliates have no (and will not incur any) loss, assessment, tax penalty, or
other sanction with respect to any such plan.

Section 3.15 Contracts. Schedule 4.16 attached hereto by Seller lists all
contracts, agreements, leases, arrangements and understandings (written or oral)
to which Seller is a party. Seller represents that it is not in breach of any
such contracts or agreements.

Section 3.16 Inventory. Schedule 1.2(b) contains a complete and accurate list of
all Inventory owned or held by the Seller or used in the conduct of the
Business, including, without limitation, manufacturing supplies, raw materials,
components, repair parts, work-in-progress, finished goods and similar items,
whether raw or used. The quantities of Inventory as of the Closing Date will be
reasonable under the current circumstances of the Business. None of the
Inventory is in the possession of others. The Inventory is not subject to any
claim with respect to the use of materials held on consignment. All

 

10



--------------------------------------------------------------------------------

products manufactured (whether or not completed) or sold before the Closing Date
will be in compliance with all warranties with respect to that product.

Section 3.17 No Conflict or Default. Neither the execution and delivery of this
Agreement by Seller, including, without limitation, the consummation of the
transactions contemplated by this Agreement, will violate any applicable laws or
Permits or conflict with or result in the breach of any term, condition or
provision of the Seller Articles, Seller Bylaws or any agreement between
Seller’s shareholders or other organizational document of Seller, or of any
material agreement, deed, contract, undertaking, mortgage, indenture, writ,
order, decree, restriction, legal obligation or instrument to which Seller is a
party.

Section 3.18 Books of Account; Records. Seller’s general ledgers, and other
records relating to the assets, properties, contracts and outstanding legal
obligations of Seller are complete and correct and have been maintained in
accordance with good business practices, and, to the extent required by GAAP
(except for the requirement to include the footnotes and other off book
disclosures required by GAAP), the matters contained therein are appropriate and
accurately reflected in the Financial Statements.

Section 3.19 Shareholders, Officers and Directors. David Norton is a
shareholder, officer and director of Seller, and has full power and authority to
execute all documents related to this transaction on behalf of Seller.

Section 3.20 Labor Relations. Seller has complied in all material respects with
all applicable federal, state and local laws, rules, regulations and executive
orders relating to employment, and all applicable laws, rules and regulations
governing payment of minimum wages and overtime rates, and the withholding and
payment of taxes from compensation of employees and the payment of premiums and
benefits under applicable worker’s compensation laws. There is no union
organizing campaign actually pending or, to the best knowledge of Seller,
threatened against or involving Seller. No collective bargaining or other labor
agreement is currently being negotiated by Seller and no union or collective
bargaining unit represents any of Seller’s employees. Seller has not experienced
any work stoppage or other material labor difficulty during the past five
(5) years.

Section 3.21 Customers and Vendors. No vendor of Seller has indicated that it
shall stop, or decrease the rate of, or substantially increase its fees for,
supplying products or services to Seller, as applicable, either prior to, or
following the consummation of, the Closing.

Section 3.22 Organizational Documents. Copies of the Seller Articles, certified
by the Secretary of State of Alabama, and the Seller Bylaws and any agreement
between Seller’s shareholders, certified by the president or chief executive
officer of Seller, have been furnished to Buyer and are a true, correct and
complete copies thereof as currently in effect.

Section 3.23 Outstanding Commitments. To the best knowledge of Seller, Seller is
not bound by any commitments for the performance of services or delivery of
products in excess of its ability to provide such services or deliver such
products during the time available to satisfy such commitments, and all
outstanding commitments for the performance of services or delivery of products
were made on a basis calculated to produce a profit under the circumstances
prevailing when such commitments were made.

Section 3.24 Acquired Assets. Seller is transferring to Buyer all of the assets,
other than the Excluded Assets, that are used in or are necessary to conducting
the Business as historically operated by Seller. Other than the Excluded Assets,
the Acquired Assets constitute all of such assets.

 

11



--------------------------------------------------------------------------------

Section 3.25 Full Disclosure. The representations and warranties contained in
this Article IV do not contain nor will they contain any untrue statement of a
material fact or omit to state any known material fact necessary in order to
make the factual statements contained herein, in light of the circumstances
under which they were made, not misleading. To the best knowledge of Seller,
there are no adverse facts that have not been disclosed to Buyer in writing or
on schedules attached hereto relating to the Acquired Assets and operation of
the Business. The performance of due diligence shall not limit the
indemnification obligations of any party hereunder.

Article IV

COVENANTS OF THE PARTIES

Section 4.1 Mutual Covenants.

(a) General. Each Party shall use all commercially reasonable efforts to take
all actions and do all things necessary, proper or advisable to consummate the
Acquisition and the other transactions contemplated by this Agreement, including
without limitation using all commercially reasonable efforts to cause the
conditions set forth in Article V and Article VI of this Agreement for which
such Party is responsible to be satisfied as soon as reasonably practicable and
to prepare, execute, acknowledge or verify, deliver, and file such additional
documents, and take or cause to be taken such additional actions, as any other
Party may reasonably request to carry out the purposes or intent of this
Agreement.

(b) Other Governmental Matters. Each Party shall use all reasonable efforts to
take any additional action that may be necessary, proper or advisable in
connection with any other notices to, filings with, and authorizations, consents
and approvals of any court, administrative agency or commission, or other
governmental authority or instrumentality that it may be required to give, make
or obtain.

(c) Cooperation. On and after the Closing, each Party will cooperate with the
other Parties and execute and deliver to the other Parties such other
instruments and documents and take such other actions as may be reasonably
requested from time to time by the other Parties as necessary to carry out,
evidence and confirm the intended purposes of this Agreement. In addition, after
the Closing, Seller, at Buyer’s request, shall prepare, execute and deliver, at
the Seller’s expense, such further instruments of conveyance, sale, assignment
or transfer, and shall take or cause to be taken such other or further action as
Buyer shall reasonably request at any time or from time to time in order to
perfect, confirm or evidence in Buyer title to all or any part of the Acquired
Assets.

(d) Tax Matters. After Closing, the Parties will coordinate the preparation of
all necessary tax returns; provided however, Seller shall assume all
responsibility for, and shall timely perform, the filing and reporting
obligations required by Section 6043A of the Code and shall take all necessary
or appropriate actions to timely satisfy such obligations. Each Party agrees to
timely furnish to the other Parties any records and other information reasonably
requested by them in connection therewith. Buyer has not made any representation
as to the tax treatment of Seller, or any agreement with respect to refraining
from taking any future action that could adversely affect the tax treatment of
the Acquisition or tax consequences to Seller in connection therewith or
otherwise. Notwithstanding anything in this Agreement to the contrary, Seller
will remain solely liable for any tax consequences to it as a result of the
Acquisition.

(e) Further Assurances. After the Closing, Seller, at Buyer’s request, shall
prepare, execute and deliver, at Seller’s expense, such further instruments of
conveyance, sale, assignment or

 

12



--------------------------------------------------------------------------------

transfer, and shall take or cause to be taken such other or further action as
Buyer shall reasonably request at any time or from time to time in order to be
perfect, confirm or evidence in Buyer title to all or any part of the Acquired
Assets, or to put Buyer more fully in possession of, any of the Acquired Assets,
or to better enable Buyer to complete, perform or discharge any of the Assumed
Liabilities. Each Party will cooperate with the other Parties and execute and
deliver to the other Parties such other instruments and documents and take such
other actions as may be reasonably requested from time to time by the other
Parties as necessary to carry, out, evidence and confirm the intended purposes
of this Agreement.

(f) Forwarding of Funds. After the Closing, if any payment is received by Seller
for any periods of time from and after the Closing Date, or which represent any
portion of the Pending Sales Orders or other Acquired Assets by Buyer, Seller
shall immediately account for and pay over such payment to Buyer.

(g) Notices of Certain Events. Seller shall promptly notify Buyer of:

(i) Any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement;

(ii) Any notice or other communication from any governmental or regulatory
agency or authority in connection with the transactions contemplated by this
Agreement; and

(iii) Any actions commenced or, to the best knowledge of Seller, threatened
against, relating to, involving, or otherwise affecting Seller or any of
Seller’s property, or any disputes, conflicts or circumstances providing the
basis for any dispute or conflict, that, if in existence on the date of this
Agreement would have been required to have been disclosed by Seller that relate
directly or indirectly to the consummation of the transactions contemplated by
this Agreement.

(h) Change of Name; Use of Name. On or before the Closing Date, Seller shall
(i) change its company name, and the name of its parent and all affiliated
companies, to one acceptable to Buyer and which is not the same as or similar to
its present company name or any other trademark or trade style or name now used
by Seller or any affiliate, and (ii) have delivered to Buyer, in form suitable
for filing, such certificates, consents and other documents as are necessary or
desirable to effect the transfer of the registration of any name conveyed to
Buyer pursuant to this Agreement in the State of Alabama and in each other state
where Seller is qualified to do business or has registered any such name under a
“trade name” or “fictitious name” statute or similar law or has taken any other
action in order to obtain or protect rights in such name. Seller shall grant any
consents and take any other and future action, all at Seller’s expense,
requested by Buyer to enable Buyer to use, reserve or register any such name for
the exclusive use of Buyer. After the Closing Date, Seller shall discontinue use
of the name “SPEC” and/or any similar name.

(i) Continuation of Existence of Seller. Seller shall maintain Seller’s valid
existence and good standing under the laws of the State of Florida, at Seller’s
own expense, for a period commencing on the Effective Date and continuing until
the 12 month anniversary of the Effective Date.

(j) Delivery of Financial Statements. Seller shall cause:

(i) A Closing Date Balance Sheet to be delivered to Buyer on the Closing Date,
which must be accepted and approved by Buyer as a condition to closing.

 

13



--------------------------------------------------------------------------------

(ii) Employees. Upon the Closing and effective as of the Effective Date, Seller
will terminate the employment of its employees, and Buyer (or one of or more of
Buyer’s affiliates) shall offer employment, effective as of the Effective Date,
to all such employees on an at-will basis. Neither Seller will not take any
action that could impede, hinder, interfere, or otherwise compete with Buyer’s
(or such affiliate’s) effort to hire any such employee, and Seller shall
undertake such efforts as may be reasonably requested by Buyer to facilitate
such efforts. In no event shall Buyer (or such affiliate) be considered a
successor employer. Except to the extent in violation of applicable law, Seller
shall promptly furnish to Buyer all information relating to each employee of
Seller as Buyer may require in connection with its (or such affiliate’s)
employment of such persons, including, without limitation, initial employment
date, termination dates, reemployment dates, compensation and tax withholding
history, which information shall be true and correct in all material respects.

(k) Termination of Employee Plans; Benefit Arrangements. Seller shall cause all
Employee Plans and Benefit Arrangements of Seller to be terminated, and provide
Buyer with evidence of such termination, at or prior to the Closing. Buyer shall
provide continuation of the same or similar benefits to the SPEC employees after
the Closing, including health care, 401(k) and other similar benefits.

Article V

CONDITIONS

Section 5.1 Mutual Conditions. The obligations of each of the Parties to
consummate the Acquisition and the other transactions contemplated by this
Agreement shall be subject to fulfillment of all of the following conditions:

(a) No Adverse Proceeding. No temporary restraining order, preliminary or
permanent injunction or other order or decree which prevents the consummation of
the Acquisition or the other transactions contemplated by this Agreement shall
have been issued and remain in effect, and no statute, rule or regulation shall
have been enacted by any state or federal government or governmental agency
which would prevent the consummation of the Acquisition and the other
transactions contemplated by this Agreement.

(b) Governmental Approvals. Any governmental or other approvals or reviews of
this Agreement or the transactions contemplated by this Agreement required under
any applicable laws, statutes, orders, rules, regulations, or policies, or any
guidelines promulgated thereunder, shall have been received.

Section 5.2 Conditions to Obligations of Seller. The obligations of Seller to
consummate the Acquisition and the other transactions contemplated by this
Agreement shall be subject to the fulfillment of all of the following conditions
unless waived by Seller in writing:

(a) Representations and Warranties. The representations and warranties of Buyer
set forth in Article III of this Agreement shall be true and correct in all
material respects as of the Effective Date and as of the Closing Date.

(b) Performance of Agreement. Buyer shall have performed and observed in all
material respects all obligations and conditions to be performed or observed by
it under this Agreement at or prior to the Closing, including, without
limitation, the delivery of the items set forth in Section 2.3 hereof.

 

14



--------------------------------------------------------------------------------

Section 5.3 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the Acquisition and the other transactions contemplated by this
Agreement shall be subject to the fulfillment of all of the following conditions
unless waived by Buyer in writing:

(a) Representations and Warranties. The representations and warranties of Seller
set forth in Article IV of this Agreement shall be true and correct in all
material respects as of the Effective Date and as of the Closing Date.

(b) Performance of Agreement. Seller shall have performed and observed in all
material respects all obligations and conditions to be performed or observed by
it under this Agreement at or prior to the Closing, including, without
limitation, the delivery of the items set forth in Section 2.3 hereof.

(c) FIRPTA Certificate. Buyer shall have received from Seller a certificate, as
described in Treasury Regulation § 1.1445-2, certifying that Seller is not a
foreign person as defined in Section 1445(f)(3) of the Code.

(d) Consents. Seller shall have obtained and delivered to Buyer all consents
Buyer deems necessary or desirable, in Buyer’s reasonable discretion, in order
to consummate the transactions contemplated herein.

(e) Due Diligence. Buyer shall have completed their due diligence investigation
of Seller and the Business pursuant to this Agreement and shall have been
satisfied in all respects with the results of such investigation.

Article VI

TERMINATION

Section 6.1 Termination Events. By notice given prior to the Closing, this
Agreement may be terminated as follows:

(a) by Buyer in its sole and absolute discretion any time prior to the
expiration of the Due Diligence Period;

(b) by Buyer if a material breach of any provision of this Agreement has been
committed by Seller or any Owner and such breach has not been cured by Seller
(after Notice and reasonable opportunity) or such breach is waived by Buyer;

(c) by Seller if a material breach of any provision of this Agreement has been
committed by Buyer and such breach has not been cured by Buyer (after Notice and
reasonable opportunity) or such breach is waived by Seller;

(d) by Buyer if any condition in Section 2.4 has not been satisfied as of the
date specified for Closing or if satisfaction of such a condition by such date
is or becomes impossible (other than through the failure of Buyer to comply with
its obligations under this Agreement), and Buyer has not waived such condition
on or before such date;

(e) by Seller if any condition in Section 2.5 has not been satisfied as of the
date specified for Closing or if satisfaction of such a condition by such date
is or becomes impossible (other

 

15



--------------------------------------------------------------------------------

than through the failure of Seller to comply with their obligations under this
Agreement), and Seller has not waived such condition on or before such date;

(f) by mutual consent of Buyer and Seller; or

(g) by either Buyer or Seller if the Closing has not occurred on or before the
date that is thirty (30) days from the expiration of the Due Diligence Period.

Section 6.2 Effect of Termination. Each Party’s right of termination under
Section 7.1 above is in addition to any other rights such Party may have under
this Agreement or otherwise, and the exercise of such right of termination will
not be an election of remedies.

Article VII

MISCELLANEOUS

Section 7.1 Notices. All notices and other communications under this Agreement
to any Party shall be in writing and shall be deemed given when delivered
personally to that Party, sent by facsimile transmission (with electronic
confirmation) to that Party at the facsimile number for that Party set forth
below, mailed by certified mail (postage prepaid and return receipt requested)
to that Party at the address for that Party set forth below, or delivered by
Federal Express or any similar express delivery service for delivery to that
Party at that address:

(a) If to Buyer:

(b) If to Seller:

Any Party may change its facsimile number or address for notices under this
Agreement at any time by giving the other Parties notice of such change.

Section 7.2 Non-Waiver. No failure by any Party to insist upon strict compliance
with any term or provision of this Agreement, to exercise any option, to enforce
any right, or to seek any remedy upon any default of any other Party shall
affect, or constitute a waiver of, the first Party’s right to insist upon such
strict compliance, exercise that option, enforce that right, or seek that remedy
with respect to that default or any prior, contemporaneous, or subsequent
default. No custom or practice of the Parties at variance with any provisions of
this Agreement shall affect or constitute a waiver of any Party’s right to
demand strict compliance with all provisions of this Agreement.

Section 7.3 Genders and Numbers. Where permitted by the context, each pronoun
used in this Agreement includes the same pronoun in other genders and numbers,
and each noun used in this Agreement includes the same noun in other numbers.

Section 7.4 Headings. The headings of the various Articles and Sections of this
Agreement are not part of the context of this Agreement, are merely labels to
assist in locating such Articles and Sections, and shall be ignored in
construing this Agreement.

 

16



--------------------------------------------------------------------------------

Section 7.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be a single agreement. The signatures to this
Agreement need not all be on a single copy of this Agreement, and may be
facsimiles rather than originals, and shall be fully as effective as though all
signatures were originals on the same copy.

Section 7.6 Entire Agreement. This Agreement and the Additional Documents, all
of which are hereby incorporated by reference, constitute the entire agreement,
and supersede all prior or contemporaneous discussions, negotiations, agreements
and understandings (both written and oral) among the Parties with respect to the
subject matter hereof and thereof.

Section 7.7 No Third-Party Beneficiaries. Nothing contained in this Agreement,
express or implied, is intended or shall be construed to confer upon or give to
any Person, other than the Parties and any Indemnified Parties, any rights,
remedies or other benefits under or by reason of this Agreement.

Section 7.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without regard to principles
of conflicts of law. The Parties hereby irrevocably submit to the jurisdiction
of the courts in the State of Florida (state or federal), with venue in Orange
County, over any dispute arising out of this Agreement and agree that all claims
in respect of such dispute or proceeding shall be heard and determined in such
court. All rights and remedies of each Party under this Agreement shall be
cumulative and in addition to all other rights and remedies which may be
available to the Party from time to time, whether under this Agreement or
otherwise.

Section 7.9 Binding Effect; Assignment. This Agreement shall be binding upon,
inure to the benefit of and be enforceable by and against the Parties and their
respective heirs, personal representatives, successors, and assigns. Neither
this Agreement nor any of the rights, interests or obligations under this
Agreement shall be transferred or assigned by any of the Parties without the
prior written consent of the other Parties. Notwithstanding the foregoing, Buyer
shall have the right to assign any of their respective rights, interests or
obligations under this Agreement, in whole or in part, to any company affiliated
with Buyer, as the case may be.

Section 7.10 Expenses. Each Party shall pay their own respective expenses and
fees associated with this transaction.

Section 7.11 Severability. With respect to any provision of this Agreement
finally determined by a court of competent jurisdiction to be unenforceable,
such court shall have jurisdiction to reform such provision so that it is
enforceable to the maximum extent permitted by applicable law, and the Parties
shall abide by such court’s determination. In the event that any provision of
this Agreement cannot be reformed, such provision shall be deemed to be severed
from this Agreement, but every other provision of this Agreement shall remain in
full force and effect.

Section 7.12 Knowledge. Whenever a representation or warranty is made herein as
being to the “knowledge of” or “best knowledge of” a Party, it is understood
that such Persons have made or caused to be made (and the results thereof
reported to them) an investigation that provides them with a reasonable basis
upon which to determine the accuracy of such representation or warranty by
personnel or representatives competent to determine the accuracy thereof.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

17



--------------------------------------------------------------------------------

Buyer: General Automotive Company, Inc.     Seller: S.P.E.C., Inc. By:  

\s\ Dan Valladao

    By:  

 

Name:   Dan Valladao     Officer:   \s\ David Norton Its:   CEO     Officer:  
\s\ Graham Webster       Officer:   \s\ Shelly Norton       Officer:   \s\
Barbara V. Webster

 

18



--------------------------------------------------------------------------------

SCHEDULE 1.3(b) – EXCLUDED ASSETS

 

a. 1991 Nissan 240SX

 

b. 2001 Lincoln LS

 

c. Scrap Metal Bins

 

d. Vending Machines

 

19